Citation Nr: 1029533	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic left knee pain 
with degenerative joint disease.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 
1979.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his May 2007 Substantive Appeal, the Veteran indicated that he 
wanted a hearing before a Decision Review Officer at the RO.  A 
hearing was scheduled for August 2007, but the Veteran did not 
appear and did not provide any explanation for his absence.  
Accordingly, his request for a hearing is considered withdrawn, 
and the Board may proceed with review of the claims.  38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

1.  Claims for service connection for a low back disability and 
degenerative joint disease of the left knee were denied by a 
rating decision in August 2002, and the Veteran did not appeal.  

2.  Evidence received since August 2002 does not relate to any 
unestablished fact necessary to substantiate the claims for 
service connection for a low back disability and degenerative 
joint disease of the left knee and does not raise a reasonable 
possibility of substantiating the claims.  

3.  An acquired psychiatric disorder did not begin during service 
and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).


2.  Evidence received since August 2002 rating decision is not 
new and material to the issues of service connection for a low 
back disability or degenerative joint disease of the left knee.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in March and April 2006, which substantially complied with 
the notice requirements. 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations where appropriate, and obtained medical opinions as 
to the etiology and severity of disabilities.  With respect to 
the Veteran's orthopedic claims, VA was not required to conduct 
an examination because, as discussed below, no new and material 
evidence has been presented or secured.  38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  The Veteran 
initially indicated that he had received prior treatment at VA 
medical facilities (VAMC) in Detroit and Akron.  When asked to 
identify the dates of this treatment, the Veteran responded that 
all relevant treatment was provided at the Dallas VAMC.  These 
records have been obtained and associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence

The Veteran is seeking to reopen claims for service connection 
for a low back disability and degenerative joint disease of the 
left knee.  His original claims for service connection for these 
disabilities were denied by a rating decision in August 2002, 
because there was no evidence that chronic back or knee 
disabilities began during service; rather, the evidence suggested 
that the Veteran sustained these injuries in two serious vehicle 
accidents in which he was involved in 1991 and 1995.  He did not 
appeal, and the decision became final at the end of the statutory 
time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Consequently, the Veteran's claim for service connection for 
these disabilities can only be reopened if new and material 
evidence has been submitted since the last prior final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The evidence of record at the time of the August 2002 decision 
consisted of the Veteran's service treatment records and VA 
outpatient treatment records dated between October 1990 and 
December 1999.  Evidence received since August 2002 includes VA 
treatment records dated between October 1981 and May 1985, and VA 
treatment records dated between December 1999 and September 2006.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's claim for service connection for 
back and left knee disabilities cannot be reopened.  The 
Veteran's claim was previously denied because there was no 
evidence of record to support his contention that chronic back 
and knee disabilities began in service.  While some of the newly 
received records indicate that the Veteran has continued to seek 
treatment for his knee disability, none of them contains any 
evidence, beyond the Veteran's own assertions, that his knee and 
back disabilities began during service.  Therefore, the newly 
obtained evidence does not relate to an unestablished fact 
necessary to substantiate the claims, and it does not raise a 
reasonable possibility of substantiating the claims.  
Accordingly, the claims must be denied.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran is seeking service connection for a mental health 
disorder.  Service treatment records indicate that he was 
referred for an evaluation in August 1978 on suspicion of being 
"drug dependent."  After a thorough interview, the examiner 
determined that he was not dependent on any drug; however, he was 
found to be a heavy drinker, and the examiner recommended 
referral for further evaluation and counseling.  The Veteran 
underwent alcoholism screening in October 1978.  He reported that 
his drinking began at an early age and that he had been treated 
for alcohol overdose at age 16.  He showed habits of solitary 
drinking and complete lack of control over his consumption.  He 
was recommended for inpatient treatment in the Alcohol 
Rehabilitation Service (ARS). 

Service records reflect that the Veteran was admitted to the ARS 
in October 1978 with a diagnosis of alcohol addiction.  His 
mental status on admission was essentially normal, with 
unimpaired orientation, appropriate affect, and no evidence of 
organic disease, psychosis, or neurosis.  During treatment the 
Veteran reported daily intoxication, as well as withdrawal 
symptoms such as hand tremor and shaking.  After six weeks, he 
was returned to full duty.  No psychological diagnoses were made 
during this admission.  

In February 1979, the Veteran was brought to the emergency room 
for a suicide attempt, after he hit his wrist on a piece of 
glass.  He was noted to be partially intoxicated and he had 
numerous administrative problems, including an unauthorized 
absence.  He was admitted for overnight observation, and the 
following day it was noted that he did adequately on the ward.  
He did not exhibit any neuroses or psychoses, and his affect and 
behavior were appropriate.  Although the Veteran was found not to 
need any continued psychiatric care, he was assessed with 
immature personality and recommended for administrative 
separation.  No psychiatric disorders were noted during the 
Veteran's separation physical examination in December 1979. 

The claims file contains VA treatment records dated in June and 
July 1984, which indicate that the Veteran sought treatment for 
"nerves," depression, and nightmares.  He was diagnosed with 
stress/anxiety and atypical depression.  In January 2006, the 
Veteran sought treatment for feelings of depression, including 
nightmares, poor energy, guilt, and thoughts of death and 
suicide.  He reported treatment for multiple "nervous 
breakdowns" in service, and he stated that he had shot himself 
in the foot in 1983.  He reported that he had moderated his 
drinking in the past 6 years.  He was diagnosed with major 
depressive disorder, recurrent, and alcohol dependence in 
possible remission.

The Veteran was afforded a VA psychiatric examination in August 
2006.  The examiner reviewed the claims folder and noted the 
Veteran's history of alcohol abuse and treatment in service.  He 
also noted that the Veteran had been noncompliant with his 
medication and had missed his last two mental health 
appointments.  The Veteran reported ongoing use of alcohol, 
although he stated that he had reduced his consumption from daily 
use to three or four times a week.  He reported that his 
relationship with his girlfriend had been adversely affected by 
his drinking, and he had a lengthy history of arrests.  He 
described a moderate level of depression and reported decreased 
energy and concentration.  The Veteran did not identify any 
specific trauma he suffered in service, and the examiner stated 
that there is no significant evidence that his depression is 
directly related to any event in service.  The examiner diagnosed 
alcohol abuse and alcohol-induced mood disorder.  While the 
Veteran reported that he first became depressed in service, the 
examiner noted that his heavy alcohol abuse predated that time. 

After reviewing the relevant evidence, the Board finds that 
service connection is not available for the claimed psychiatric 
disorder.  The evidence demonstrates that the Veteran does not 
have any mental disorders other than alcohol abuse and associated 
mood disorder. 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301.  Unless 
alcohol abuse is found to be a secondary result of an organic 
disease or disability, it is considered to be willful misconduct.  
38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Service connection may 
not be granted for substance abuse on the basis of service 
incurrence or aggravation. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 
3.301(a); VAOPGCPREC 2-98.  Compensation is precluded only for 
(a) primary alcohol abuse disabilities (an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess), and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol abuse.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

A Veteran may be service connected for an alcohol abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that his alcohol abuse disability is secondary to or is 
caused by their primary service-connected disorder, and that it 
is not due to willful wrongdoing.  Id.  There is no evidence in 
this case that the Veteran's alcohol abuse arises from any other 
condition.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim in 
this case, and service connection for an acquired psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a low back disability has not been 
received, and the claim is not reopened.  

New and material evidence sufficient to reopen a claim for 
service connection for degenerative joint disease of the left 
knee has not been received, and the claim is not reopened.  

Service connection for a psychiatric disorder is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


